 

 

EXHIBIT 10(iii)(b.2)

 

EXXON MOBIL CORPORATION

EARNINGS BONUS UNIT AWARD

 

 

 

 

Maximum

Maximum

 

 

 

Settlement

Settlement

EBU

 

Number

Value Per

Value of

Number

Name of Grantee

of EBUs

EBU

Award

 

 

 

$6.50

 

 

This EARNINGS BONUS UNIT AWARD is granted in Dallas County, Texas by Exxon Mobil
Corporation (the "Corporation") effective November  25, 2014 (the "date of
grant"), pursuant to the Short Term Incentive Program adopted by the Board of
Directors of the Corporation on October 27, 1993, as amended (the "Program").
This award is subject to the provisions of this instrument and the Program and
to such regulations and requirements as may be stipulated from time to time by
the administrative authority defined in the Program and is granted on the
condition that Grantee accepts such provisions, regulations and requirements.
This instrument incorporates by reference the provisions of the Program, as it
may be amended from time to time, including without limitation the definitions
of terms used in this instrument and defined in the Program.

1.   Award.  The Corporation has granted to Grantee the number of earnings bonus
units ("EBUs") set forth above, with each EBU having the maximum settlement
value set forth above. Subject to the other terms of this award, Grantee has the
right, for each of these EBUs, to receive from the Corporation, promptly after
the settlement date defined below, an amount of cash equal to the Corporation's
cumulative earnings per common share (assuming dilution) as reflected in its
quarterly earnings statements as initially filed in its quarterly or annual
reports with the U.S. Securities and Exchange Commission  commencing with
earnings for the first full quarter following the date of grant to and including
the last full quarter preceding the settlement date; provided, however, that the
amount of such settlement will not exceed the maximum settlement value specified
above.

2.   Settlement Date.  The settlement date of these EBUs will be the earlier of 
(i) the date of publication of the Corporation's quarterly earnings statement
for the twelfth (12th) full quarter following the date of grant, or (ii) the
date of publication of the Corporation's quarterly earnings statement which
brings the cumulative earnings per common share (assuming dilution) as initially
filed in its quarterly or annual reports with the U.S. Securities and Exchange
Commission commencing with the first full quarter following the date of grant to
an amount at least equal to the maximum settlement value per EBU specified
above. 

3.   Annulment.  This award is provisional until the Corporation actually pays
cash in settlement of the award.

      (a) If, before the Corporation pays such cash, Grantee terminates (other
than by death) before standard retirement time within the meaning of the
Program, this award will automatically expire as of the date of termination,
except to the extent the administrative authority determines Grantee may retain
this award.

      (b) If, before the Corporation pays such cash, Grantee is determined to
have engaged in detrimental activity within the meaning of the Program, this
award will automatically expire as of the date of such determination.

4.   Adjustments.  The number of EBUs covered by this award and the meaning of
the term "common share" will be adjusted by the administrative authority as it
deems appropriate to give effect to any stock split, stock dividend or other
relevant change in capitalization of the Corporation after the date of grant and
prior to the settlement date.

 

--------------------------------------------------------------------------------

 

5.   Governing Law and Consent to Jurisdiction.  This award and the Program are
governed by the laws of the State of New York without regard to any conflict of
law rules. Any dispute arising out of or relating to this award or the Program
may be resolved in any state or federal court located within Dallas County,
Texas, U.S.A. This award is issued on the condition that Grantee accepts such
venue and submits to the personal jurisdiction of any such court. Similarly, the
Corporation accepts such venue and submits to such jurisdiction.

                                                                                   
EXXON MOBIL CORPORATION

 

--------------------------------------------------------------------------------